opinion of the court

Per Curiam.

Respondent is an attorney and counselor at law admitted to practice at the September, 1971 term of this court. The Grievance Committee of the Fifth Judicial District in its petition instituting this proceeding charged respondent with professional misconduct in the administration of his office. Petitioner moves to confirm the report of the Referee which found that respondent’s client’s trust account was hopelessly and inexplicably out of balance and that he had violated Disciplinary and Appellate Division Rules. That finding should be confirmed. Respondent failed to supervise and maintain his client’s trust account in accordance with DR 9-102 (A) and (B) of the Code of Professional Responsibility and 22 NYCRR 1022.5 (a).
On the remaining charges, the Referee found that respondent, in temporarily removing records from the County Clerk’s office and permitting a fictitious confession *289of judgment to be filed against himself, demonstrated a lack of good judgment. While the report also found that respondent did not act with any malicious intent, such conduct cannot be condoned. We confirm the Referee’s report sustaining the charges of professional misconduct and find that a censure would be appropriate.
Respondent should be censured.
Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ., concur.
Order of censure entered.